Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  6/8/2020. The instant application has claims 1-20 pending. The system, method and medium for providing an digital identification to customer device based on verification of user. There a total of 20 claims.
Drawings

The drawing filed on 6/8/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Allowable Subject Matter
Claims 3-5, 10-12, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These claims recite narrowing and detailed features of optical character recognition,  image matching with customer describing features in secure database and providing digital identification to customer device for installation which is not found in prior in combination with rest of limitations.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-9, 12-16, 19-201 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites providing an digital identification to customer device based on match of access code and customer information that describes the customer. 

The limitation of providing an digital identification, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by agency physically giving customer an IC card with digital identification but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, providing an digital identification in the context of this claim encompasses the user manually providing an IC card or USB or SIM card having digital identification like certificate or license. Similarly, the limitation of matching with a database , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation done in the by human with an list or 


This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the providing an digital identification based on match of activation code and customer information describing the customer steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of matching using an database of customer information and code) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Survey Paper on UID System Management to Chauhan in view of US Patent Pub 2006/0144927 to Love.

Regarding Claim 1, 8, 15,  Chauhan discloses A computer-implemented method comprising: obtaining, from a digital identification database, customer information that describes a customer( Page 25 1. Introduction & Page 26 A. Format of UID code number, the user features are recorded and matched in central database); providing to 


But Chauhan does not disclose the request to describe the customer. However, Love discloses   in response to determining that the access code in the received request matches the access code for activation provided to the customer device and that the customer information entered by the customer matches the customer information that describes the customer obtained from the digital identification database, providing a request for secure information that describes the customer from a secure information database(Fig 5 item 502, 514, Analyze the ID values for authentication); receiving the secure information that describes the customer stored in the secure information 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chahuan  invention of providing an Aadhar card with UID to include request for describing the customer  in order to detect suspicious identifications  as taught in  Love see Par. 0045.

	
Regarding Claim 2, 9, 16, Chauhan discloses The method of claim 1, wherein the secure information that describes the customer stored in the secure information database comprises demographic information associated with the customer and a portrait image of the customer(Page 26 A. Format of UID code number) .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7,  13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Survey Paper on UID System Management to Chauhan in view of US Patent Pub 2006/0144927 to Love and further in view of Introduction to the Belgian EID Card BELPIC to De Cock.

Regarding Claim 6, 13 and 20 Chauhan nor Love disclose the providing the digital identification to the customer device comprises providing an access credential associated with the digital identification(§3.2 Electronic Aspects, the digital ID with private keys is provided to user in IC card).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Chauhan  invention of providing an Aadhar card with electronic ID to include access credentials in order to digital transaction over the internet and e-government as taught in De Cock see § 5.2 e-Government CA.



Regarding Claim 7, 14 Chauhan nor Love disclose the: deciding to provide a customer device associated with the customer a digital identification for the customer, wherein providing to the customer device the access code for activation is in response to deciding to provide the customer device associated with the customer the digital identification for the customer. However, De Cock discloses deciding to provide a customer device associated with the customer a digital identification for the customer(§3.2 Electronic Aspects, the digital ID with private keys is provided to user in IC card & Fig. 3 & § 4 EID Card Issuing Process), wherein providing to the customer device the access code for activation is in response to deciding to provide the customer 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Chauhan  invention of providing an Aadhar card with electronic ID to include access credentials in order to digital transaction over the internet and e-government as taught in De Cock see § 5.2 e-Government CA.
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2008/0027761 to Bracha which discloses the driver license being linked to insurance coverage.

US Patent Pub 2011/0000961 to McNeal which discloses the account verification and storage in identification database.

US Patent Pub 2011/0196753 to Hodgson which discloses the issuance of card based on verification.

https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Email: venkatanarayan.perungavoor@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Swing-Pay: One Card Meets All User Payment and Identity Needs to Ghosh reference see attached discloses the similar concept of providing an customer verification process for issuing an payment ID card that was previously done manually now done via electronically in today’s digital age see § The Proposed Module & Fig. 3 & Introduction section & Fig. 14.